RESOLUCIÓN
Vista la Petición de presentada por la parte peticionaria, se le concede a la parte recurrida un término de veinte días, contado a partir de la notificación de esta Resolución, para que comparezca y muestre causa por la cual no se deba re-vocar la Resolución dictada por el Tribunal de Apelaciones.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un voto particular disidente.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —